Exhibit BIONEUTRAL GROUP, INC. STOCK APPRECIATION RIGHTS AGREEMENT THIS STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the 3rd day of February, 2010, by and between BioNeutral Group, Inc., a Nevada corporation (the “Company”), and Chertoff Group, L.L.C., a Delaware limited liability company (the “Grantee”). WHEREAS, this Agreement evidences an equity award the Company is obligated to grant to Advisor pursuant to that certain Advisory Agreement, dated as of August 26, 2009, by and between the Company and the Advisor, as amended from time to time (the "Advisory Agreement"). NOW, THEREFORE, for and in consideration of the mutual promises herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Grant of SARs.Subject to the restrictions and other conditions set forth herein, the Board of Directors of the Company (the “Board”) hereby grants to the Grantee 7,442,725 stock appreciation rights (“SARs”) on February 3, 2010 (the “Grant Date”) entitling the Grantee to receive, for each of the SARs exercised, up to, but no more than, the number of shares of common stock of the Company, par value $.00001 per share (the “Common Stock”), equal in value to the excess of the Fair Market Value of one (1) share of Common Stock on the date the SARs are exercised over $0.186.Fractional shares of Common Stock resulting from any exercise of the SARs shall be aggregated until, and eliminated at, the time of exercise by rounding-down for fractions less than one-half and rounding-up for fractions equal to or greater than one-half.No cash settlements shall be made with respect to fractional shares eliminated by rounding.For purposes hereof, the term “Fair Market Value” shall mean, as of any date, the last sales price reported for the Common Stock on the applicable date:(A) as reported on the principal national securities exchange in the United States on which it is then traded; (B)if the Common Stock is traded on the OTC Bulletin Board, the closing bid price of the Common Stock for such date (or the nearest preceding date) on the OTC Bulletin Board, (C)if the Common Stock is not then listed or quoted for trading on the OTC Bulletin Board and if prices for the Common Stock are then reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency succeeding to its functions of reporting prices), the most recent bid price per share of the Common Stock so reported, or (D) if the Common Stock is not traded, listed or otherwise reported or quoted, Fair Market Value shall be determined without applying minority interest, lack of liquidity or other similar discounts by a nationally recognized, independent appraisal firm mutually acceptable to Grantee and the Company, the expenses associated with which shall be paid by the Company. 2.Vesting and Exercise. (a)Normal Vesting.Except as set forth in Section 2(b) hereof, the SARs shall vest on a cumulative basis as set forth below, subject to the Grantee’s continued service with the Company or any of its affiliates on each applicable vesting date: 1 Vesting Date Cumulative Percentage of SARs Vested September 1, 2010 25% September 1, 2011 50% September 1, 2012 100% To the extent that the SARs have become vested and exercisable with respect to a percentage of SARs as provided above, the vested SARs may thereafter be exercised by the Grantee, in whole or in part, at any time or from time to time prior to the expiration of the SARs as provided herein by written notification to the Company.Upon expiration of the SARs, the SARs shall be canceled and no longer exercisable. (b)Accelerated Vesting.Notwithstanding the vesting provisions of Section 2(a) hereof, the SARs shall become fully vested upon the earlier to occur of (i) the consummation of a “Change in Control” (as defined below) or (ii) the termination of the Grantee’s service by the Company on or after February 26, 2010 pursuant to Section 4(b) of the Advisory Agreement.In the event that the Grantee voluntarily resigns the Grantee’s service with the Company on or after February 26, 2010, the Grantee shall be obligated to refund to the Company an amount equal to any after-tax gain realized as a result of the exercise (whether at the time of exercise or thereafter) by the Grantee of the SARs during the three-month period preceding such termination (provided that such refund obligation shall not be required if such termination of service occurs within three months prior to a Change in Control).This Agreement shall not in any way affect the right of the Company to adjust, reorganize or otherwise change its capital or business structure or to merge, consolidate, dissolve, liquidate or sell or transfer all or any part of its business or assets. For purposes hereof, the term “Change in Control” shall mean: (i)any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than (A) the Company, (B) any trustee or other fiduciary holding securities under any employee benefit plan of the Company, or (C) any company owned, directly or indirectly, by the stockholders of the Company in substantially the same proportions as their ownership of Common Stock of the Company, becoming the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the Company representing 35% or more of the combined voting power of the Company’s then outstanding securities; (ii)during any period of two consecutive years, individuals who at the beginning of such period constitute the Board and any Approved Directors (collectively, the “Incumbent Directors”) cease to constitute a majority of the Board (an “Approved Director” being defined to mean any person whose election to the Board or nomination for election by the Company’s stockholders was approved by a vote of (x) at least two-thirds of the Incumbent Directors or (y) all of the IncumbentDirectors who are directors at the time of such election; provided that any person designated by a person who has entered into an agreement with the Company to effect a transaction described in paragraph (i), (iii), or (iv) of this definition or a person whose initial assumption of office occurs as a result of either an actual or threatened election contest or other actual or threatened solicitation of proxies or consents by or on behalf of a person other than the Board) shall not be considered to be an Approved Director); 2 (iii)a merger or consolidation of the Company or a direct or indirect subsidiary of the Company with any other entity, other than a merger or consolidation which would result in the voting securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) more than 50% of the combined voting power of the voting securities of the Company or the ultimate parent company of the Company (or, in each case, the entity surviving any merger with the Company); provided, however, that a merger or consolidation effected to implement a recapitalization of the Company (or similar transaction) in which no person (other than those covered by the exceptions in paragraph (i) of this definition) acquires more than 50% of the combined voting power of the Company’s then outstanding securities shall not constitute a Change in Control of the Company; or (iv)a complete liquidation or dissolution of the Company or the consummation of a sale or disposition of all or substantially all of the assets of the Company and its direct and indirect subsidiaries on a consolidated basis other than the sale or disposition of all or substantially all of such assets to a person or persons who beneficially own, directly or indirectly, 50% or more of the combined voting power of the outstanding voting securities of the Company immediately prior to such sale. Notwithstanding anything to the contrary contained herein, the Grantee shall be permitted to participate in any Change in Control involving a merger of the Company or any of its subsidiaries that affects or involves the Common Stock or tender offer or other general offer to purchase, acquire, exchange or convert shares of Common Stock with respect to shares of Common Stock subject to outstanding SARs on a contingent basis (i.e., by permitting the Grantee to exercise all or a portion of the SARs contingent upon consummation of such transaction and to receive the per share consideration payable in respect of such transaction for the shares of Common Stock deliverable upon such exercise). (c)Board Discretion to Accelerate Vesting.Notwithstanding the foregoing, the Board may, in its sole discretion, provide for accelerated vesting of the SARs at any time. 3.Term.The term of the SARs shall be ten (10) years after the Grant Date, subject to earlier termination in the event of the Grantee’s termination of service as specified in Section 4 hereof. 4.Termination.All vested SARs outstanding as of the date of the Grantee’s termination of service with the Company and its controlled affiliates for any reason shall remain exercisable until the expiration of the stated term of the SARs pursuant to Section 3 hereof.Subject to Section 2 hereof, all unvested SARs (after taking into account any accelerated vesting hereunder) shall be immediately forfeited by the Grantee upon the Grantee’s termination of service with the Company and its controlled affiliates. 3 5.Rights as a Stockholder.The Grantee shall have no rights as a stockholder with respect to any shares of Common Stock covered by the SARs unless and until the Grantee has become the holder of record of such shares. 6.Restrictions on Transfer.No portion of the SARs or any of the Grantee’s rights under this Agreement may be sold, assigned, transferred, encumbered, hypothecated or pledged by the Grantee, other than to the Company as a result of forfeiture of the SARs as provided herein; provided that the Grantee may transfer all or any portion of the SARs and the related rights of the Grantee under this Agreement to any of its affiliates. 7.Changes in Capitalization; Adjustments; Fractional Shares. (a)If there shall occur (i) any change in the capital structure of the Company by reason of any stock split, reverse stock split, stock dividend, subdivision, combination or reclassification of shares that may be issued under this Agreement; (ii) any recapitalization, merger, consolidation, spin off, reorganization, or any other corporate transaction or event in which the Common Stock is exchanged for securities, cash or other property; or (iii) any extraordinary stock dividend, then the number and/or kind of shares or other propertyto be issued hereunder shall be appropriately adjusted to preserve the economic benefits of this award of SARs in a manner determined by the Board in its reasonable, good faith discretion and reasonably satisfactory to the Grantee.If there shall occur a cash dividend, the Company shall pay Grantee in cash the per share amount of the dividend with respect to each share of Common Stock then covered by the SARs, such payment to be made (i) at the time of such dividend for the portion of the SAR that is vested at the time of the dividend and (ii) at the time of vesting for the portion of the SAR that is not vested at the time of the dividend.Grantee shall forfeit the right to any unpaid portion of any such dividend upon any forfeiture of the SAR. (b)Fractional shares of Common Stock resulting from any adjustment hereunder shall be aggregated until, and eliminated at, the time of issuance by rounding-down for fractions less than one-half and rounding-up for fractions equal to or greater than one-half.No cash settlements shall be made with respect to fractional shares eliminated by rounding.Notice of any adjustment shall be given by the Company to the Grantee in writing within ten (10) days following such adjustment. 8.Notices.Any notice or communication given hereunder shall be in writing and shall be deemed to have been duly given when delivered in person, or by overnight courier service or United States mail, to the appropriate party at the address set forth below (or such other address as the party shall from time to time specify): If to the Company, to: BioNeutral
